Order reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. In our opinion, there was sufficient proof of the retainer and acceptance thereof by the trial justice as counsel for plaintiff, and all proceedings before him, therefore, were without jurisdiction and void. (People v. Haas, 105 App. Div. 119; People v. Conner, 142 N. Y. 130; People v. Whitridge, No. 2, 144 App. Div. 493; Seaward v. Tasker, 143 N. Y. Supp. 257 [not officially published]; Oakley v. Aspinwall, 3 N. Y. 547; Elmira Realty Co. v. Gibson, 103 App. Div. 140.) Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.